Citation Nr: 0028197	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  94-28 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for hearing loss, 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION

The veteran has verified active duty service from May 1944 to 
April 1946, and unverified active duty service from August 
1950 to June 1955.  This case came before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in San Juan, Puerto Rico (hereinafter RO).  

Subsequent to the Board's remand dated in April 1999, private 
medical evidence was submitted and a VA examination was 
conducted in February 2000.  Thereafter, the RO issued a 
supplemental statement of the case dated in March 2000.  
However, based on the decision below, the Board finds that 
the VA examination constitutes a new claim for entitlement to 
a compensable evaluation for hearing loss, left ear.  See 
38 C.F.R. § 3.157 (1999).  Accordingly, this issue is 
referred to the RO for appropriate disposition, to include 
the issuance of a rating decision and notice of appellate 
rights.  


ORDER TO DISMISS 

In March 1997, the Board denied the veteran's claim of 
entitlement to a compensable evaluation for his 
service-connected left ear disorder.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (hereinafter Court).  In a decision dated in 
October 1998, the Court noted that the record upon which the 
Board based its decision, did not indicate whether the 
examiner who conducted a July 1994 examination was the chief 
of the audiology clinic.  The Court noted that only the chief 
of the audiology clinic could make the determination that the 
speech discrimination test was inappropriate.  As the record 
was not clear as to this point, the Court remanded the case 
for the Board to determine whether the examiner was the chief 
of the audiology clinic at the time the examination was 
provided in July 1994.  The Court further held that if it was 
determined that the examiner was the chief of the audiology 
clinic, "then the Board's decision was correct and stands 
affirmed."  

In accordance thereto, the Board remanded the case to the RO 
in April 1999, and by a document dated in August 1999, it was 
confirmed that the examiner of the July 1994 examination was 
indeed the chief of the audiology clinic.  Accordingly, the 
Board's decision dated in March 1997, has been affirmed by 
the Court, and therefore, this appeal is dismissed.  



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

